ITEMID: 001-85705
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: RABINOVITZ v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Ms Edita Rabinovitz, is an American national who was born in 1926 and lives in Maryland (United States of America). She was represented before the Court by Ms P. Krtková, a lawyer practising in Praha. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On an unspecified date in 1994 the applicant instituted restitution proceedings before the Prague 1 District Court (obvodní soud). On 9 February 1994 the case was formally registered by the court.
The proceedings terminated by a decision of the Constitutional Court (Ústavní soud) of 19 August 2004 which was notified to the applicant’s lawyer on 23 August 2004.
On 20 January 2007 the applicant applied for compensation pursuant to Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
